Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 1 of 9

THE UNITED STATES DISTRICT COURT

OF THE

EASTERN DISTRICT OF LOUISIANA

LEO P DESSELLE til
04/26/2020

 

( Plaintiff )

: «620701357
TD AUTO FINANCE SE CT. | MAG.3

( Defendant }

COMPLAINT

JURISDICTION

LEO P DESSELLE Ill

12330 Willow Dr.

New Orleans Louisiana 70131

PARTIES
TD CAPITAL LLC AUTO FINANCE LEO P DESSELLE Ii
FARMINGTON HILLS, MICHIGAN 12330 Willow Dr
45334-5328 New Orleans.LA
70131
COMPLAINT

Comes now Plaintiff, Leo P Desseile Ill and brin
Reporting Act (“FCRA”), 15 U.S.C. | | 1681-
violations of the FCRA. TD Capital Auto Fin
on will be known Defendant.

gs this action under Sections 623(a)(5) of the Fair Credit
1681u, to obtain monetary civil penalties and for defendants’
ance LLC, account no. Ref # 522844-59, and from this point

1). Defendant Is a for profit organization, existing, and doing business under the laws of the State of

1
htn Lape
_—Process___
a
oS
Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 2 of 9

 

Michigan. tts principal place of business is Farmington Hills, Michigan . At all times relative to this
complaint, defendant has transacted business in this district.

2). Defendant, is a “debt collector’ as that term is defined in Section 803(6) of the FOCPA, 15 U.S.C. ||
1692a(6). As part of its debt collection activities, defendant furnishes information to consumer
reporting agencies. As such, the defendant is subject to Section 623 of the FCRA, 15 U.S.C. || 1681s-2,

which imposes a series of duties and prohibitions upon any person or entity that furnishes information
to a consumer reporting agency.

JHE FAIR CREDIT REPORTING ACT
ETE REPURTING ACT

3). The FCRA was enacted in 1970 and became effective on April 25, 1971, and has been in force since
that date. In 1996, the FCRA was amended extensively by Congress. Among other things, Congress
added Section 623(a)(5) of the Act, which became effective on October 1, 1997.

VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

4). Section 623(a)(5) of the FCRA requires anyone furnishing information to a consumer reporting
agency regarding a delinquent account that has been placed for collection, charged to profit or loss, or
subject to any similar action, to provider the consumer reporting agency, not later than 90 days after
the furnishing of the information, the month and year of the commencement of the delinquency that
immediately preceded the action.7

5). In the course of their business, defendant failed to comply with the requirements of Section 623{a)
(5) in that, for a period of time, they reported dates of delinquency to credit reporting agencies,
including delinquency dates, that were later then the month and year of the commencement of the
delinquency. See exhibit (A}(B)copies of the CRA reports.

6). The acts and practices in Paragraph 6 constitute violations of Section 623(a)(S) of the FCRA, 15
U.S.C. | [ 1681s-2(a)(5). Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. |] 1681s(a)(1), the acts and

practices alleged in Paragraph 5 also constitutes unfair or deceptive acts or practices in violation of
Section 5(a) of the FTC Act, 15 U.S.C. 1] 45(a)

Violations committed :
Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 3 of 9

 

Violations committed :
1) No date of fast activity. no date of sold account. $ 1000.00
2) Date closed not reported, and by whom, FCRA 623(a) (4) not reported. $ 2000.00
3) No credit limit $1000.00
4 ) Reporting a charge /off with a bal due while collecting $1000.00
5) 623(a)(2) no response to 623 reinvestigation request for correction $ 1000.00
Total fines due as per FCRA Violations : $ 6000.00
( see Exhibits (A )(B) (C)
CIVIL PENALTIES AND INJUNCTIVE RELIEF
EES AND INJUNCTIVE RELIEF

FOR VIOLATIONS OF THE FAIR CREDIT REPORTING Act
—— LE PAIN CREDIT REPORTING Act

7) Defendants have violated the FCRA as described above, with actual knowledge or knowledge fairly
implied on the basis of objective circumstances, as set forth in Section 621(a)(2) of the FCRA, 15 U.S.C.
|] 1681s(a)(2).

8). Section 621(a)(2) of the FCRA, 15 U.S.C. | | 1681s(a)(2), authorizes the Court to award monetary civil
penalties of not more then $1000.00 per violation of Section 623(a){5). There are six violations by
defendant in this Complaint.Based on the FTC’s interim final rule recalculation, specifically under the
Fair Credit Reporting Act, Section 621 (a) (2) (duty to correct and update information) for knowing
violations of the Act, the per violation penalty Is $ 1000.00 . Defendant was notified of their violatios by
consumer as per 623 reinvestigation letter dated 12/04/18. TD CAPITAL LLC. AUTO FINANCE

did not respond to the 623 reinvestigation request, see exhibit (c).

9). Each instance In which defendants is in violation of Section 623(a)(5) of the FCRA, 15 U.S.C. l]
1681s-2(a}(5) since October 1, 1997, the date that Section 623(a)(5) went into effect, constitutes a
separate violation of the FCRA for which plaintiff seeks monetary civil penalties under Section 621 of
Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 4 of 9

1681s-2(a)(S) since October 1, 1997, the date that Section 623(a)(5) went into effect, constitutes a
separate violation of the FCRA for which plaintiff seeks monetary civil penalties under Section 621 of
the FCRA, 15 U.S.C. || 1684s.

10) Defendant in the matter of this credit reporting has shown to be willfully reckless and neglectful.
This type of reporting has caused Plaintiff to Pay a 36% finance charge for basic transportation/ auto
purchase, and credit capacity, having numerous credit refusals and for refinancing of home loan. .
Credit reporting such as this has shown to have caused monetary damage and defamation, each
punishable by montary civil penalties issued by this Honorable Court. Plaintiff has been denied
humerous attempts for financial relief due to Defendant's violations of the FCRA credit reporting.

PRAYER FOR RELIEF

DEMAND

WHEREFORE, plaintiff respectfully requests that this Honorable Court, pursuant to this courts own
powers;

1. Enter judgment against defendant and in favor of plaintiff for each law violation alleged in this
complaint;

2. Award plaintiff monetary civil penalties for each violation of the FCRA as alleged in this complaint

3.Require a tradeline deletion of this account from all credit reporting agencies and dismiss alleged
monies due with prejudice.

4.Prohibit the sale of this account to any and ail debt collectors or any other 3rd party debt collecting
entity with prejudice.

5.Award plaintiff with fines as per FTC, FCRA, and additional relief of $25,000 .00 for mental anguish,
embarrassment when trying to pay by check, duress, loss of time, loss of credit reputation, higher
interest on loans because of lower credit rating, inability to get unsecured credit cards with higher

limits, loss of credit reputation and defamation. May this Honorable Court deem Plaintiff's request just
and proper.
nn

Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 5 of 9

Respectfully:
Se? Fi), .L8
Leo P Desselle Il
12330 Willow Dr.

New Orleans, LA. 70131
(504) 261-5319
Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/8/2020 TD financial
From: Leo Desselle <Idess12853@aol.com>
To: {dess12853 <Idess12853@zol.com>
Subject: TD financial
Date: Wed, Jan 29, 2020 1:40 pm

TD AUTO FINANCE

2777 FRANKLIN

FARMINGTON HILLS, MI-48334

(888) 548-3574
Account Number: 110220XXXX Status: ORARGE
Account Owner: Individual Account. High Credit:
Type of Account i: Installment Credit Limit:
Term Duration: 75 Months Terms Frequency: Monthly (due

every month)
Date Opened: 07/29/2017 Balance: $15,600
Date Reported: 11/30/2019 Amount Past Due: $15,600
Date of Last Payment: 01/2019 Actual Payment Amount:
Scheduled Payment Date of Last Activity: N/A
Amount:
Date Major Delinquency 06/2019 Months Reviewed: 28
First Réported:
Creditor Classification: Activity Designator: N/A
Charge Off Amount: $14,833 Deferred Payment Start
ate:
Balloon Payment Amount: Balloon Payment Date:
Date Closed: Type of Loan: Auto
Date of First Delinquency: 10/2018
Comments: Charged off account,
Fixed rate

81-Month Payment History
Year JJan [Feb [Mar [Apr [May [Jun [aut Aug [Sep [oct [Nov jDec |
2019 R R CO CO CO CO CoO CO CO CoO
2018 * * * * * * * * * 30 60 60
201 7 * * e * * ¥

Payment History Kay

hitps://mall.aol.com/webmalt-std/en-us/PrintMesaage

 

44
e*

Case 2:20-cv-01357-LMA-DMD Document 1 Filed 04/29/20 Page 7 of 9

4/8/2020

TD experian

From: Leo Desselle <idess12853@aol.com>
To: Idess12853 <Idess1 2853@aol.com>

Subject: TD experian

Date: Wed, Jan 29, 2020 3:38 pm

 

TD AUTO FINANCE

Account Info

$15,695Paid, closed10 charge-
offs

Hover over labels for more details

Account number
Account status
Date opened
Account type

Payment Info
Status

Updated on

Past due amount

Original loan
amount

Monthly payment
Late payments

Additional info
Responsibility
Terms
Company sold
Original creditor

Contact
PO BOX 9223

FARMINGTON HILLS, MI 48333

(800) 955-9096

https://mail.aol.comAwabmail-std/en-ua/PrintMessage

BalanceLoan Amount

110220XXXX $45 695unavailable
Closed v

Jul1,2017 7/24

Auto Loan

You've made 92% of your payments on time for this

Charge-off account.

Mar 1, 2019 Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
$1 5,695 2019 NNNNNNNNNNNN

- 2018 306060

; 2017

Dec 2018 On Time 30 Days Late 60DaysLate N Negative
Nov 2018

Oct 2018

Individual Comments .

75 Months your statements -

 

Pd

414
Case 2:20-cv-01357-LMA-DMD Document1 Filed 04/29/20 Page 8 of 9

 

4/8/2020 TD axperian
From:.Leo Desselle <tdess12853@ac!.com>
To: Idessi2853 <jdess12853@aol.com>
Subject: TD experian
Date: Wed, Jan 29, 2020 3:38 pm
TD AUTO FINANCE $15,695Paid, closed10 charge-
offs
Account Info
Hover over labels for more details
BalanceLoan Amount
Accountnumber 110220XxXxX $15,695unavailable
Account status Closed
Date opened Jul 1, 2017
Account type Auto Loan
Payment Info You've made 92% of your payments on time for this
Status — Charge-off  @Ccount.
Updated on Mar 1, 2019 Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
Pastdue amount $15,695 2019 NNNNNNNNNNNN
Original loan - 2018 306060

amount
Monthly payment -

Late payments Dec 2018
Nov 2018
Oct 2018

Additional info

Responsibility Individual

Terms 75 Months

Company sold -

Original creditor = -

Contact

PO BOX 9223
FARMINGTON HILLS, MI 48333
(800) 955-9096

https:/mail_2ol.com~webmail-std/en-us/PrintMessage

 

2017
On Time 30 Days Late 60DaysLate N Negative
Comments -
Your statements = -
Case 2:20-cv-01357-LMA-DMD_ Document 1 Filed 04/29/20 Page 9 of 9

12/10/2019

To; TD Financial
P. 0. Box 98873
Las Vegas, NV-891938873

From:, Leo P Desselle Ill
12330 Willow Dr.
New Orleans LA. 70131

Att: Credit Dept: Ref # 522844-59
To whom it may concern:

t recently disputed with all three (3) credit reporting agencies the accuracy of reporting on this account, and the
resuits came back either “verified” or “updated”. There are several inaccuracies found on the present credit
reporting which you seem to ignore, weather this be willful or negfigent on your part. As a fumisher of
Information, you are inaccurately and incompletely furnishing information regarding the above-referenced account
to the Credit Reporting Agencies. You are in viclation of the reporting requirements of the FCRA, Section 623,
Responsibilities of Furnishers of information and you are responsible for defamation monetary loss, mental

Law.. For your information, willful noncompliance is a company continuing to report derogatory information to the
credit bureaus after a consumer has disputed this information with the CRA’s and the results of their investigation
comes back as reported. The laws governing the 623 dispute method are plain and simple.
Creditors must conduct an investigation when requested under the 623 reinvestigation
method. In addition, when investigating, creditors must review the information that is provided
relating to that dispute, and they must respond within 30 days to the original investigation
request. Information that can't be correctly provided must be deleted. Under the provisions of

FCRA §623(a)(8)(E) and 16 CFR §660.4,, you have the duty to review all of the infermation you have provided to
the CRA's. You have 30-days of this Notice of Direct Dispute to report directly back to the CRA'S the results of
your reinvestigation of this account.

  
